INGRAHAM, J. (dissenting).
I think the action of the defendant should be affirmed. By section 779 of the charter of 1897 (chapter 378, p. 273, of the Laws of 1897) the fire commissioner was authorized to appoint and remove a fire marshal for the boroughs of Manhattan, the Bronx, and. Richmond, and a fire marshal to be seated in Brooklyn, to exercise his powers within the boroughs of Brooklyn and Queens. By the amended charter of 1901 (chapter 466, p. 321, of the Laws of 1901) that section was amended by inserting, after the provision authorizing the fire commissioner to appoint and remove, the following clause: “Said fire marshals shall be members of the uniformed force.” I think it was clearly the intention to provide that the fire marshals to be appointed in the future should be members of the uniformed force, and not to make the fire marshals theretofore appointed when this amendment took place members of such force. It is “the said fire marshals”—that is, the fire marshals appointed under the authority of the section as amended—that were to be members of the uniformed force. Section 722, p. 252, of the charter, provides that “the officers and members of the uniformed force and legally appointed firemen in the corporation formerly known, are hereby made members of the fire department of the city of New York, as hereby constituted, and shall be assigned to duty therein by the fire commissioner, with the rank and grade now held by them respectively, as nearly as may be practicable.” Section 727, p. 253, provides that the fire commissioner shall have power to organize the fire department into such bureaus as may be convenient and necessary for the performance of the duties imposed upon him; and one bureau provided for in the section is to be charged with the investigation of the origin and cause of fires, the principal officers of which shall be called “fire marshals.” Section 728, p. 254, gives to the fire commissioner power to select the heads of bureaus and assistants, and as many officers and firemen as may be necessary, provided, however, that assignments to duty and promotions in the uniformed force shall be made by the fire commissioner upon the recommendation of the chief of the department; and the section provides that promotions of officers and members of the force shall be made by the fire commissioner as provided in section 124, p. 37, of the act, on the basis of seniority, meritorious service in the department, and superior capacity, as shown by competitive examination. It is members of the uniformed force as thus appointed from which the office of *406fire marshal was to be selected, as provided for by section "779, p. 273, and the object of that amendment was not, in my opinion, to make the. individuals who held the office as fire marshal when the -amendments went into effect members of the uniformed force. I think the commissioner had. power to remove the fire marshal, but in making an appointment to the vacancy thus caused he was required to select the appointee from the uniformed force, and he could then only remove the person so appointed from his position of fire marshal, which would relegate .him to his former position in the uniformed force.